Citation Nr: 1811531	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  16-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin condition, to include as secondary to coronary arteriosclerotic heart disease.  

2. Entitlement to an initial compensable rating for surgical scarring from coronary artery bypass graft associated with coronary arteriosclerotic heart disease.

3. Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to August 19, 2017.

4. Entitlement to special monthly compensation (SMC) based upon loss of use (deafness of both ears) prior to August 19, 2017. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953, from September 1957 to October 1957, and from January 1958 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case was most recently before the Board in July 2017 when it was remanded for additional development.

By way of history, the RO granted service connection for surgical scarring from a coronary artery bypass graft procedure and assigned a noncompensable rating in an April 2015 rating decision.  The Veteran contested the assigned rating in a January 2016 formal appeal.  Thereafter, in April 2017, the Veteran filed a claim for service connection for a skin condition as secondary to medications for a heart condition.  In a June 2017 rating decision, the RO denied an increased rating for surgical scarring from a coronary artery bypass graft procedure, claimed as skin condition due to medication for heart condition.  The Veteran filed a formal appeal regarding this rating decision in October 2017.  In order to properly reflect the Veteran's contentions, the Board has recharacterized the claim to include the two issues listed above.     

During the course of the appeal, in a September 2017 rating decision, the RO increased the Veteran's service-connected hearing loss disability rating to 100 percent and assigned SMC for loss of use based on deafness of both ears, both awards were made effective from August 19, 2017.  The Veteran continues his appeal regarding an increased rating for hearing loss prior to August 19, 2017.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of the Veteran's entitlement to SMC based on deafness of both ears for the period prior to August 19, 2017, is a part of the increased rating claim for bilateral hearing loss.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  

The Veteran's attorney submitted a notice of disagreement in November 2017 contesting the effective date for Dependents' Educational Assistance.  Additionally, notices of disagreement were filed in December 2017 regarding the acceptance of notices of disagreement for April 2015 decisions on entitlement to service connection for traumatic brain injury and an increased rating for a heart condition.  This issue is being adjudicated by the RO and is not currently before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for surgical scarring from coronary artery bypass graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's skin condition, diagnosed as ecchymosis, is at least as likely as not proximately due to or the result of taking coumadin related to his service-connected coronary arteriosclerotic heart disease.

2. Prior to August 19, 2017, the Veteran had no worse than level VI hearing in the left ear and level III hearing in the right ear.

3. The award of special monthly compensation was based on the grant of a 100 percent evaluation for bilateral hearing loss, which was effective August 19, 2017.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for ecchymosis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for a rating in excess of 10 percent for bilateral hearing loss prior to August 19, 2017 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3. An effective date earlier than August 19, 2017, for the award of special monthly compensation based on the loss of use, deafness of both ears, is not warranted.  38 U.S.C. §§ 1114(k), 5110 (2012); 38 C.F.R. §§ 3.151, 3.400, 3.350(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Private treatment records and the June 2017 VA examination report establish a diagnosis of skin ecchymosis.  The Veteran is also service-connected for coronary arteriosclerotic heart disease, status post bypass surgery.  As such, elements (1) and (2) of Wallin have been met.

What remains for consideration is whether there is a nexus between the Veteran's ecchymosis and service-connected coronary arteriosclerotic heart disease.  During the VA examination in June 2017, the examiner opined that the Veteran's ecchymosis was at least as likely as not proximately due to or the result of the Veteran's service-connected heart condition.  The examiner noted that the Veteran was taking coumadin related to his heart condition.  Common side effects of coumadin include easy bruising and bleeding.  Therefore, the examiner found that the Veteran has ecchymotic areas to the bilateral upper extremities which are proximately due to or the result of taking coumadin.  The record does not contain affirmative evidence to the contrary, and so service connection is granted on a secondary basis.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under DC 6100.

38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under
 § 4.86(a) when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is  55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Private treatment records dated in January 2014 note the Veteran's complaint of a "significant drop in hearing."  No audiological testing is indicated.

A hearing loss disability benefits questionnaire dated in February 2014 yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 35, 65, 65, and 80, for an average of 61.25 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 40, 60, 70, and 75, for an average of 61.25 dB.  Speech recognition testing using the Maryland CNC Test was not performed.  The examiner diagnosed bilateral mild to severe sensorineural hearing loss.  The examiner noted that the Veteran reported hearing, but difficulty understanding and has to ask for repetition and turn up the volume.  He tried hearing aids without success.    

As the Maryland CNC Test was not performed and no exceptional pattern of hearing impairment is noted based on the above results, the audiological test results cannot be applied to Table VIA or Table VII to calculate a percentage evaluation for hearing impairment.  See 38 C.F.R. § 4.85(c).   However, even if Table VII were used, which only contemplates puretone hearing thresholds, the above testing would only result in level IV in each ear, which yields a 10 percent rating.

The April 2015 VA examination yielded the following audiological results: puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 35, 70, 75, and 90, for an average of 67.5 dB, and puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 45, 70, 80, and 90, for an average of 71.25 dB.  The speech recognition score, using the Maryland CNC Test, was 72 percent in the left ear and 84 percent in the right ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty hearing and understanding speech, especially in background noise.   

Evaluating the VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level VI for the left ear and level III for the right ear.  When these numeric designations from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent.  No exceptional pattern of hearing impairment is noted to warrant application of Table VIa.  

The Board acknowledges the Veteran's statements that his hearing loss warrants an increased rating prior to August 19, 2017.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann, supra.  The Veteran's degree of bilateral hearing loss does not meet the standards for an evaluation in excess of 10 percent during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for service-connected bilateral hearing loss prior to August 19, 2017.  The benefit of the doubt rule is not applicable and the claim is denied.

Special Monthly Compensation

As noted above, special monthly compensation is part of the underlying increased rating for bilateral hearing loss claim.  See Akles, supra.   

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered loss of use based on deafness of both ears.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).

The Board finds that an effective date prior to August 19, 2017 is not warranted for special monthly compensation as this effective date is predicated on the effective date for the 100 percent evaluation for bilateral hearing loss.  The Board has no statutory or regulatory authority to award service connection for a special monthly compensation unless there is a service-connected disability which meets the requirements specified at 38 U.S.C. § 1114(k) and 38 C.F.R. 3.350(a).  Therefore, the Board cannot assign an effective date for special monthly compensation earlier than August 19, 2017, as the Veteran is not eligible for a 100 percent evaluation for bilateral hearing loss prior to that date.  




ORDER

Entitlement to service connection for ecchymosis is granted.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to August 19, 2017 is denied.

Entitlement to an effective date prior to August 19, 2017, for the award of special monthly compensation for loss of use, deafness of both ears, is denied.


REMAND

The issue of entitlement to an initial compensable rating for surgical scarring was previously before the Board in July 2017.  At that time, the Board remanded the issue to afford the Veteran a VA examination to address the current severity of his service-connected surgical scar.  The RO issued a supplemental statement of the case in September 2017 which seemingly readjudicated the claim based on the results of a June 2017 VA skin diseases examination.  Unfortunately, the skin diseases examination is not responsive to the inquiries necessary to evaluate the Veteran's service-connected surgical scarring.  As such, a remand must be issued for compliance with the Board's previous orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any outstanding private and VA treatment records regarding the Veteran's surgical scarring from coronary artery bypass graft.

2. Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected surgical scarring from coronary artery bypass graft.  The examiner must review the claims folder and should note that review in the report.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire in evaluating the Veteran's service-connected surgical scarring from coronary artery bypass graft.  Specifically, the evaluation of residual scars should address the severity of each scar, including the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, causes limitation of motion, and any other findings that are relevant. 

3. Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


